DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 09 June 2021 wherein: claims 1-4, 9-10, and 17 are amended; claims 11-16 are canceled; claim 18 is newly added; claims 1-10 and 17-18 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 5-7), filed 09 June 2021, with respect to claims 1-10 and 17-18 have been fully considered and are persuasive.  The rejection of 12 March 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-10 and 17-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 9-10, and 17, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest a component for an X-ray detector, comprising a layer tessellated in a plurality of different regions, the plurality of meet or are joined at respective interfaces, and have periodic structures at different phases.
Baeumer (US 2010/0322380 A1) discloses a component G2 for an X-ray detector 30, comprising a layer tessellated in a plurality of different regions (a, b, c, d), the regions having respective periodic structures at a respective phase, wherein two neighboring regions have periodic structures at different phases (i.e., such that phase sampling is equally distributed over 2                        
                            π
                        
                     (par. [0041]-[0047], fig. 1-2, claims 1-4).
While X-ray detectors comprising periodic structures having different phases were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
Applicant’s specification suggests an advantage of the invention is permitting efficient signal processing of captured intensities into phase contrast, dark-field, and/or transmission imagery (page 2, line 31 - page 3, line 2).

Regarding claims 2-8 and 18, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.

Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884